UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee ee EE ee ee ee xX
CHRIS OLSON,

Plaintiff, : Z2lcev5127 (DLC)

“Vo -
ORDER

RENEWABLE ENERGY GROUP, INC, et al.,

Defendants.
eee ee Eee ee ee x

DENISE COTE, District Judge:

On June 24, this Court issued an Order consolidating this
action under the docket number of the lead case, 2icv1832,. On
July 2, this Court erroneously issued an Order scheduling an
initial pretrial conference in this action. The parties are
hereby

NOTIFIED that the Order of July 2 that scheduled an initial
pretrial conference in this action has been vacated.

Dated: New York, New York
July 2, 2021

i
fy | tid b iN
DENISE COTE

United States District Judge

 
